WAIMANALO SUGAR CO., PETITIONER, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.Waimanalo Sugar Co. v. CommissionerDocket No. 24879.United States Board of Tax Appeals13 B.T.A. 323; 1928 BTA LEXIS 3274; September 10, 1928, Promulgated *3274 W. W. Spalding, Esq., for the petitioner.  M. N. Fisher, Esq., and L. C. Mitchell, Esq., for the respondent.  PHILLIPS *323  PHILLIPS: The findings of fact and opinion of the Board in this case were promulgated on July 9, 1928, and followed the findings of fact and decision of the Board in a companion case, Kahuku Plantation Co.,12 B.T.A. 977">12 B.T.A. 977. In this proceeding, as in that of the Kahuku Plantation Co., the petitioner moved that the record be reopened and such motion was granted.  See Kahuku Plantation Co.,13 B.T.A. 292">13 B.T.A. 292. This proceeding having come on for further hearing, the parties appeared by counsel and stipulated as follows: All of the loss with respect to the 1922 crop was based on acreage which was either seeded or ratooned and no part of the loss was based on acreage neither seeded nor ratooned.  It follows that under the decision in Kahuku Plantation Co.,12 B.T.A. 977">12 B.T.A. 977, as modified in 13 B.T.A. 292">13 B.T.A. 292, no part of the amount paid in 1920 on account of the award for losses to the 1922 crop is to be reported as income in 1920.  Proposed recomputations of the deficiency should*3275  be submitted in accordance with the opinion herein promulgated July 9, 1928, as modified herein.  Decision will be entered under Rule 50.